                                                                             Page 1 of 3


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




DALE ANTWUN DAVIS,

      Plaintiff,

v.                                                         4:18cv153–WS/CAS

JULIE JONES, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (doc.

9) docketed October 18, 2018. The magistrate judge recommends that this case be

dismissed without prejudice for failure to prosecute and to comply with an order of

the court. Plaintiff has filed objections (doc. 10) to the report and recommendation.

      Upon review of the record in light of Plaintiff’s objections, this court has

determined that the Plaintiff’s case should be dismissed as recommended by the

magistrate judge. See Fed. R. Civ. P. 41(b); Brown v Tallahassee Police Dep't, 205

F. App'x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss an action
                                                                               Page 2 of 3


sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”). By order entered April 20, 2018, the magistrate judge directed Plaintiff to

submit, no later than May 22, 2018, (1) a second amended complaint, and (2) either

the filing fee or an in forma pauperis motion. On Plaintiff’s motion for extension of

time, the magistrate judge extended the deadline for such submissions to June 29,

2018. The magistrate judge advised Plaintiff in three separate orders (ECF 4, 6, &

8) that, if Plaintiff failed to submit the items as ordered, his case would be subject

to dismissal. On October 18, 2018, Plaintiff having failed to submit any of the

required items despite having ample time to do so, the magistrate judge

recommended to the undersigned that Plaintiff’s case be dismissed. Because the

record amply supports the magistrate judge’s recommendation of dismissal, it is

ORDERED:

      1. The magistrate judge’s report and recommendation (doc. 9) is ADOPTED

and incorporated by reference into this order.

      2. The plaintiff's complaint and this action are hereby DISMISSED without

prejudice for failure to prosecute and to comply with an order of the court.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this              14th     day of      November         , 2018.
                              Page 3 of 3




s/ William Stafford
WILLIAM STAFFORD
SENIOR UNITED STATES DISTRICT JUDGE
